—Judgment unanimously modified on the law and as modified affirmed without costs and judgment granted in accordance with the following Memorandum: Supreme Court properly rejected the contention of defendant Allstate Insurance Company (Allstate) that the automobile liability insurance policy that Allstate issued to defendant Christopher A. Eckstrom (Eckstrom) did not provide coverage to Eckstrom for the June 28, 1987 automobile accident that resulted in the underlying tort action. Supreme Court, in *932granting the cross motions of plaintiff, Eckstrom, and defendant Joyce Eckstrom for summary judgment, should also have declared the rights of the parties (see, Pless v Town of Royalton, 185 AD2d 659, 660, affd 81 NY2d 1047; St. Lawrence Univ. v Trustees of Theol. School, 20 NY2d 317, 325; Kovaleski v Aetna Cas. & Sur. Co., 188 AD2d 1045; Baler v Town of Ellery, 182 AD2d 1083). The judgment is modified, therefore, and judgment is granted declaring that the automobile liability insurance policy issued by Allstate to Eckstrom provides liability coverage for Eckstrom for the June 28, 1987 automobile accident. (Appeal from Judgment of Supreme Court, Chautauqua County, Gerace, J. — Declaratory Judgment.) Present — Pine, J. P., Lawton, Fallon, Davis and Boehm, JJ.